DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34-48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-48 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 01, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-48 allowed.

5.	Claims 1-48 of this instant patent application differ from the disclosure of Duan et al in that the at least one clinical or physical data or parameters relate to a patient or to a surgical procedure to be performed.  Applicant’s system correlates a patient’s condition or a surgical procedure to the actual physical environment that is experienced by the patient or during a surgical procedure.  Once the correlation is performed, then the system can perform actions such as the actions referred to at block 60 in Applicant’s Fig. 2.  The system facilitates and permits research to hopefully reduced infection rates in the patients.  As stated in paragraph [0109] of the specification:
[0109] One important aspect of the system 10 and method found by the inventor is that the system 10 and method permit research to hopefully reduce infection rates in patients P.  For example, the inventory and data collection system 22 or a user may find a correlation between patient infection rates in a particular room or environment 12 of a hospital and a particular type of clinical procedure.  For example, during an open heart surgery or brain surgery for a patient P who obtained an infection it may be determined that during that procedure the temperature was higher than normal and with the ultraviolet output of the air purifier 14 being at an undesirable level or it may be determined that the condition of the air cleaning element 16 during that procedure had an undesirable amount of contamination, even though, for example, the air cleaning element was not due for replacement at the time.  Thus, the system claimed in the amended claims provides a correlation between one or more clinical and physical data and parameters 18 and the physical data and parameters 19 associated with the at least one room or environment 12.  Some examples of the use of the data and investigation patterns are described in Applicant’s paragraph [0110] of the specification wherein it states that patterns of air contamination during a medical procedure, determine a correlation between air quality and infection rates or other clinical outcomes or evaluating the effectiveness of the system and method for the room or the environment 12 can be performed.  The system provides previously unknown means and apparatus for gather and interpreting the data. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 03, 2021